Reese, J.
The plaintiff filed his petition in the district court of York county praying an order of injunction against the defendant restraining it from allowing a school house in the district of which the plaintiff is a resident and tax payer to be used on Sunday as a place of public worship. A temporary injunction was allowed by the county court. An answer was filed admitting the use of, but denying the injury to the school house and alleging that the plaintiff is and for a long time has been director of said district, and that the use of the school house was at his solicitation and by his consent. No reply was filed. A motion was made by the defendant to vacate the injunction. Due notice was given of the time and place of hearing this motion. A number of affidavits were used on the hearing. None of them are presented by bill of exceptions. This was necessary. They cannot be considered in this court unless so preserved. Aultman v. Howe, 10 Neb., 10. Oliver v. Sheeley, 11 Neb., 521.
Upon trial the cause was dismissed. No bill of exceptions is presented to this court.
It is well settled that every presumption is in favor of the correctness of a judgment until the contrary is made affirmatively to appear. Credit Fonder of America v. Rogers, 10 Neb., 184.
The judgment of the district court is affirmed.
Judgment affirmed.
The other judges concur.